Vista la moción que antecede con la sola asistencia de la parte apelada y apareciendo de la misma que la Corte de Distrito de Ponce dictó sentencia declarando sin lugar la demanda el día 17 de enero de 1938, y que el apelante habiendo sido notificado de dicha sentencia el día 18 de enero presentó en la secretaría de dicha corte un escrito apelando de una relación del caso y opinión emitida por el juez de distrito el día 18 de enero, sin que exista apelación alguna contra la sentencia dictada el día 17, se desestima la presente apelación por no ser apelable la relación del caso y opi-nión de referencia.
El Juez Asociado Sr. Córdova Dávila no intervino.